Citation Nr: 1234445	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a cervical spine disorder rated as 20 percent disabling prior to July 9, 2003, 20 percent beginning November 1, 2003, and 30 percent disabling beginning September 12, 2011.   

2.  Entitlement to an initial disability rating greater than 20 percent for C7 radiculopathy to the left upper extremity. 

3.  Entitlement to an initial disability rating greater than 10 percent for C7 radiculopathy to the right upper extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to July 1980 and July 1984 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  By way of the July 2003 decision, the RO continued the Veteran's 20 percent disability rating for her cervical spine disorder.  The Veteran subsequently perfected an appeal of this decision.   

During the pendency of the appeal, by way of a July 2006 rating decision, the RO awarded a temporary total (100 percent) rating for the Veteran's cervical spine disorder based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30. The temporary total rating was effective July 9, 2003 to the end of October 2003, with a 20 percent disability rating in effect after November 1, 2003. 

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  In August 2011 the Board remanded this case for additional development.  

As was noted in the August 2011 remand, in an October 2010 rating decision the RO granted service connection for C7 radiculopathy with a 20 percent rating for the left upper extremity and a 10 percent rating for the right upper extremity, both effective November 30, 2006.  Since the Veteran has appealed a rating decision assessing the disability due to her cervical spine disorder, and the 10 and 20 percent ratings for left C7 radiculopathy and right C7 radiculopathy respectively were awarded for such during the pendency of this appeal, the proper issue before the Board is whether higher ratings are in order for both the cervical spine disorder itself, and any resulting radiculopathy in either extremity. 

By decision dated in June 2012, the RO increased the disability rating for the Veteran's cervical spine disorder from 20 percent to 30 percent disabling effective September 12, 2011, the day of the most recent VA examination.  Despite the RO's action, the Veteran's appeal for a higher rating for her cervical spine disorder both prior to and beginning September 12, 2011 remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In connection with her claim for an increased rating for the cervical spine, the Veteran submitted a private operative report dated in April 2012 showing that the following procedures were performed: 1) C2-3 and C7-T1 bilateral decompressive laminectomy and foraminotomy, 2) C2 through T3 posterolateral fusion with demineralized bone matrix, cancellous bone graft, and bone marrow aspirate, and 3) C2 through T3 posterior segmental instrumentation with Vertex lateral mass screws and pedicle screws.  The RO has not yet adjudicated a claim for a temporary total rating for convalescence following this April 2012 surgery under the provisions of 38 C.F.R. § 4.30.  As such, the issue is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Initially, the Board notes that in the August 2011 remand the Board directed that the Veteran should be afforded a VA examination to determine the current nature and severity of her cervical spine disorder and her left and right C7 radiculopathy. Specifically, the Board also directed that the examiner was to opine as to "whether the Veteran's service-connected cervical spine disability and left and right C7 radiculopathy are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with her educational and occupational experience."

While the Veteran was afforded a VA examination in September 2011, the examiner failed to provide the specific opinion requested in the August 2011 remand.  

Given the foregoing, the Board finds that compliance with the August 2011 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Additionally, newly received records show that the Veteran has had surgery on her spine in April 2012.  This matter should be remanded so that the severity of the Veteran's back disability can be assessed since the April 2012 surgery.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

In August 2012, after the RO issued a June 2012 supplemental statement of the case, the Veteran submitted additional private treatment records.  These records pertain to treatment of the Veteran's cervical spine disorder through May 2012.  The Veteran did not submit a waiver with regard to these records and the RO has not yet had a chance to review them.  Accordingly, the case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the June 2012 supplemental statement of the case.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Finally, the record shows that the Veteran stopped working in August 2004, allegedly due to her service-connected cervical spine disorder.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability (ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of her claim for a higher initial rating for the service-connected cervical spine disorder and resulting radiculopathy.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b) (1).  On remand, the RO must consider whether referral for an extraschedular evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

When the AMC/RO concludes development, the initial ratings, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the referred issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for cervical spine surgery in April 2012.  

2. Send the Veteran appropriate notice for her TDIU claim as well as notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Notify the Veteran that evidence that could be pertinent to her claim includes documentation of time lost from work and statements from former supervisors and/or co-workers concerning interference with employment associated with her cervical spine disorders.

3. Schedule the Veteran for a VA examination to identify the current level of impairment resulting from her service-connected cervical spine disorders.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should also describe the effects, if any, of the service-connected cervical spine disorders on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities, to include cervical spine disorders (including radiculopathy of the upper extremities), left salpingo-oophorectomy, left knee, right carpal tunnel syndrome, and depressive disorder.  In making this opinion the examiner should note the March 2007 award of Social Security disability benefits for "failed back syndrome" and "chronic pain syndrome" as well as the February 2011 statements from Dr. J.E.G., Dr. D.P.A., and Dr. D.M. wherein these physicians opined that the Veteran is unemployable.       

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

4. After consideration of the foregoing, readjudicate the initial ratings, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, claim on the merits.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran should be reminded that failure to appear for an examination may result in the denial of a claim.  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


